Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5056502 to Eyzaguirre et al. (Eyzaguirre) in view of U.S. Patent 4721066 to Newman et al. (Newman).
Regarding claim 1, Eyzaguirre teaches a centrifugal system comprising: a centrifuge arranged within a centrifuge chamber (10, Figure 2); fluid supply means for communicating a fluid into said centrifuge (two tubes in and out of 10 at 7 shown in Figure 2); a friction heater arranged above said centrifugal system comprising: a main housing shroud (side walls and bottom of 11, Figure 2); a dynamic friction plate disposed within said main housing shroud (12, Figure 2); a shroud cover plate configured to 
Eyzaguirre is silent on wherein the centrifuge is arranged above the friction heater.
Newman teaches wherein the centrifuge is arranged above the friction heater (186, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Eyzaguirre with the teachings of Newman to provide wherein the centrifuge is arranged above the friction heater. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the centrifuge above the friction heater, since it has been held that mere relocation of an element would not have modified the operation of the device. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
Regarding claim 4, Eyzaguirre teaches wherein said fluid supply means is attached to an exterior surface of said centrifuge chamber and extends through a centrifuge aperture (shown in Figure 2, holes and/or 7 representing all tubes in Figure 2).
Regarding claim 5, Eyzaguirre teaches a central shaft configured to engage said centrifuge through a central shaft aperture (shaft leading from 9, Figure 2), said central shaft further configured to cause said centrifuge to rotate when a rotational force is applied to said central shaft (shown in Figure 2).
Regarding claim 6, Eyzaguirre teaches wherein said rotational force is provided by a motor drive (9, Figure 2) operationally coupled to said central shaft (shown in Figure 2).
Regarding claim 7, Eyzaguirre teaches comprising a cooling coil (coil 7 on the exterior surface of 11, Figure 2).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyzaguirre in view of Newman and U.S. Patent 4290419 to Rabedeaux (Rabedeaux).
Regarding claim 2, Eyzaguirre is silent on wherein said fluid is water.
Rabedeaux teaches wherein said fluid is water (Col. 2 lines 26-43). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Eyzaguirre with the teachings of Rabedeaux to provide wherein said fluid is water. Doing so would be a suitable heat exchange fluid that is inexpensive and is a simple selection of material. 
Regarding claim 3, Eyzaguirre is silent on wherein said fluid is a glycol solution.
Rabedeaux teaches wherein said fluid is a glycol solution (Col. 2 lines 26-43). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Eyzaguirre with the teachings of Rabedeaux to provide wherein said fluid is a glycol solution. Doing so would be a suitable heat exchange fluid that is a known effective heat transfer fluid and is a simple selection of material. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyzaguirre in view of Newman and U.S. Patent 4287026 to Wallace (Wallace).
Regarding claim 8, Eyzaguirre teaches wherein said main housing shroud further comprises: a first static friction plate positioned below said dynamic friction plate (13, Figure 2), said first static friction plate configured to receive said central shaft through a first static friction plate shaft aperture (hole in the center of the dynamic friction plate is configured to receive a shaft).
Eyzaguirre is silent on wherein the first static friction plate is positioned above said dynamic friction plate and said first static friction plate having an annularly disposed cavitation surface.
Wallace teaches wherein the first static friction plate is positioned above said dynamic friction plate and said first static friction plate having an annularly disposed cavitation surface (static plates P have cavitation holes as shown in Figure 1 and is positioned above at least one dynamic friction plate, T). .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyzaguirre in view of Newman, Wallace, and U.S. Patent 4779575 to Perkins (Perkins).
Regarding claim 9, teaches said second static friction plate configured to be securingly engaged to and substantially flush with said shroud bottom of the centrifuge chamber (13, Figure 2).
Eyzaguirre is silent on wherein said main housing shroud further comprises: a second static friction plate positioned below said dynamic friction plate, said second static friction plate having an annularly disposed cavitation surface, said second static friction plate configured to be securingly engaged to and substantially flush with said shroud cover plate.
Wallace teaches wherein said main housing shroud further comprises: a second static friction plate positioned below said dynamic friction plate, said second static friction plate having an annularly disposed cavitation surface, (static plates P have cavitation holes as shown in Figure 1 and is positioned above at least one dynamic friction plate, T). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Eyzaguirre with the teachings of Wallace to provide wherein said main housing shroud further comprises: a second static friction plate positioned below said dynamic friction plate, said second static friction plate having an annularly disposed cavitation surface, said second static friction plate configured to be securingly engaged to and substantially flush with said shroud cover plate. Doing so would increase the amount of heat generated due to using a series of dynamic and static plates and the plates having cavitation holes.
Perkins teaches cover plates at the axial ends of the friction heater (shown in Figure 1). It would have been obvious to have modified the teachings of Eyzaguirre with the teachings of Perkins to provide cover plates at the axial ends of the friction heater. Doing so would allow the device to be disassembled quickly and easily. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        7/6/21